EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with James J. Livingston on 04/28/2022.
2.	Please amend the independent clams 21 and 28 herein as follows: As marked below in the claims please delete the repeated phrases  “
Claim 21. (Currently Amended) An electronic device comprising:
a touch sensitive display; 
at least one processor; and 
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to:
display a plurality of application execution screens respectively in a plurality of split windows on the touch sensitive display, an application screen of the plurality of application execution screens not being superposed on another application screen of the plurality of application execution screens;
change a first split window of the plurality of split windows into a pop-up window in response to receiving a first touch input on a controller interface item corresponding to the first split window, displayed on the touch sensitive display, 
move a position of the pop-up window according to a second touch input on the controller interface item; 
display guide information on the touch sensitive display based on the pop-up window, moved according to the second touch input, being at least partially disposed on a switching region located at a predetermined boundary region of the touch sensitive display, the guide information notifying a position where the split window, changed from the pop-up window, is to be displayed; and 
change the pop-up window into the split window in response to detecting the second touch input is released in the switching region.

28. (Currently Amended) A method for operating an electronic device including a touch sensitive display, the method comprising:
 displaying a plurality of application execution screens respectively in a plurality of split windows on the touch sensitive display, an application screen of the plurality of application execution screens not being superposed on another application screen of the plurality of application execution screens; 
changing a first split window of the plurality of split windows into a pop-up window in response to receiving a first touch input on a controller interface item corresponding to the first split window, displayed on the touch sensitive display, 
moving a position of the pop-up window according to a second touch input on the controller interface item; 
displaying guide information on the touch sensitive display based on the pop- up window, move according to the second touch input, being at least partially disposed on a switching region located at a predetermined boundary region of the touch sensitive display, the guide information notifying a position where the split window, changed from the pop-up window, is to be displayed; and 
changing the pop-up window into the a-split window in response to detecting the second touch input is released in the switching region.
Allowable Subject Matter
3.	Claims 21-34 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
Kim et al (US 2013/0120447) is the prior art of record. Let it be clear, as given rejection in the previous Office Action (see Final Office Action) Kim discloses most of the claimed features of the current invention. For example as per independent claims 21, Kim discloses an electronic device comprising a touch sensitive display; at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to: display a plurality of application execution screens respectively in a plurality of split windows on the touch sensitive display (for example see split windows in Fig. 5B), an application screen of the plurality of application execution screens not being superposed on another application screen of the plurality of application execution screens (for example see split windows in Fig. 5B); change a first split window of the plurality of split windows into a pop- up window in response to receiving a first touch input on a controller interface item  (switching one mode to another mode  (e.g., split window to pop window and vice versa ) is accomplished via a mode switching button  228) corresponding to the first split window, displayed on the touch sensitive display, a second split window of the plurality of split windows being extended to a first split window region on the touch sensitive display simultaneously (for example see split windows in Fig. 5A); 
Although Kim discloses mode switching button 228 this button only servers for switching   split window to pop window and vice versa, this button ( which maps to the claimed controller interface item)  does not serve to  move a position of the pop-up window according to a second touch input on the controller interface item. Furthermore, although Kim discloses a top bar 210 and bottom bar 220, at the top and bottom part of the touch screen 190 , respectively, to display guide information and functions buttons 222 to 228.  But Kim fall short to disclose display guide information on the touch sensitive display based on the pop-up window, moved according to the second touch input, being at least partially disposed on a switching region located at a predetermined boundary region of the touch sensitive display, the guide information notifying a position where the split window, changed from the pop-up window, is to be displayed; and change the pop-up window into the split window in response to detecting the second touch input is released in the switching region.
Thus, since Kim falls short to teach every features of independent  claim 21, the pending claims 21-27 are allowed. Similarly Kim also falls short to teach the claimed features of method claims 28-34.  
Further prior art searches failed to produce any relevant results. Thus all the pending claims 21-34 are allowed. 


CONCLUSION

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sun (US 9910555 B2) disclosure relates to handheld mobile terminals that implementing methods for a technology of displaying and adjusting sizes of multiple windows on a screen of a handheld mobile terminal. The handheld mobile terminal may be configured to display a plurality of windows together on a screen. Under an edit mode, the handheld mobile terminals may receive a first instruction from a user of the handheld mobile terminal to adjust a target window of the plurality of windows to any size the user wishes; and adjust the size of the target window according to the instruction.
Wand et al (US 20150281627) discloses a method for implementing split-screen viewing of television, a set-top box and a television system are provided, wherein the method includes: a set-top box receiving a play control signal sent by a remote control terminal, generating a split-screen control signal according to the play control signal, and sending the split-screen control signal to a television terminal; the television terminal implementing split-screen playing of two or more than two programs according to the split-screen control signal. The abovementioned technical scheme can solve the problem in the prior art that, the television terminal can play a single program at a time, resulting in a poor user experience.
Hwang et al (US 2014/0089833)  discloses a method of executing an application in a touch device is provided. The method includes displaying an execution screen of a first application as a full screen, receiving an input of an execution event for executing a second application, configuring a multi-window in a split scheme when the execution event is released on a specific window, and independently displaying screens of the first application and the second application through respective split windows.
Pan et al (US 20150074589)  provide a smart mobile device having a dual-window displaying function for a user to operate and control two application softwares on a display screen of the smart mobile device and for these two application softwares to transfer files and data created therefrom and communicate with each other [0004].
Yan et al (20160351168) provides a split-screen processing method and device and a computer storage medium, which can improve the system stability and improve the user experience [0005]. 
 	 Choi et al (US 20160370864) relates to an electronic device and a method of controlling the same. The present invention provides an electronic device and a method of controlling the same to efficiently perform multitasking through multiple windows by displaying a floating window having predetermined transparency such that the floating window overlaps with at least part of the multiple windows while the multiple windows are displayed.	

6.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173